                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     MAXIMILIAN KLEIN, et al.                           Case No. 20-CV-08570-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION TO
                                                                                            DISQUALIFY
                                  14             v.
                                                                                            Re: Dkt. No. 93
                                  15     FACEBOOK, INC.,
                                  16                    Defendant.

                                  17
                                              Before the Court is Facebook’s motion to disqualify Keller Lenkner LLC, which was
                                  18
                                       appointed to Plaintiffs’ Executive Committee for the consumer class. ECF No. 93. The hearing on
                                  19
                                       the motion to disqualify was set for September 30, 2021. However, the Court granted the motion
                                  20
                                       to disqualify on July 13, 2021, ECF No. 123, in advance of the July 15, 2021 hearing on
                                  21
                                       Facebook’s motion to dismiss in light of the importance of the issues raised by the motion to
                                  22
                                       disqualify. Id. The Court noted that the Court was focusing on preparation for the motion to
                                  23
                                       dismiss hearing and would issue a written decision on the motion to disqualify shortly. Id. This
                                  24
                                       written decision follows.
                                  25
                                       I. BACKGROUND
                                  26
                                          A. Factual Background
                                  27

                                  28                                                    1
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 2 of 14




                                   1           Facebook’s motion to disqualify is based on Keller Lenkner’s employment of Albert Pak,

                                   2   who previously worked at Kellogg, Hansen, Todd, Figel & Frederick (“Kellogg Hansen”). Mot. at

                                   3   3–4. As a fourth-year associate at Kellogg Hansen, Mr. Pak represented Facebook in antitrust

                                   4   investigations brought by the Federal Trade Commission (“FTC”) and a group of state Attorneys

                                   5   General (“the Facebook government investigations”). Pak Decl. ¶ 6. Those antitrust investigations

                                   6   culminated in the filing of FTC v. Facebook, Inc., No. 20-CV-3590-JEB (D.D.C. filed Dec. 9,

                                   7   2020), and New York v. Facebook, Inc., No. 20-CV-3589-JEB (D.D.C. filed Dec. 9, 2020), which

                                   8   are related to the instant case. See ECF No. 78 at 35 (parties’ joint case management statement,

                                   9   stating that the antitrust lawsuits filed by the FTC and the states are related to the instant case).

                                  10           Between December 11, 2019 and June 24, 2020, Mr. Pak billed 824.5 hours to the

                                  11   Facebook government investigations, which was approximately three-quarters of the time that Mr.

                                  12   Pak billed during this period of his employment at the firm. Panner Decl. ¶ 8. While working on
Northern District of California
 United States District Court




                                  13   the Facebook government investigations, Mr. Pak was supervised by Aaron Panner, a Kellogg

                                  14   Hansen partner. Id. ¶ 4; Pak Decl. ¶ 12. Mr. Panner “had a leading role in a team of outside

                                  15   lawyers” working with consulting and potential testifying experts for Facebook. Pak Decl. ¶ 12;

                                  16   Panner Decl. ¶ 6. As a part of Mr. Pak’s work, Mr. Pak reviewed and drafted legal memoranda;

                                  17   assisted with a witness interview; helped Facebook respond to an FTC civil investigative demand;

                                  18   worked with consulting and potential testifying experts for Facebook; reviewed Facebook’s

                                  19   documents; attended team meetings; participated in several calls per week, including with

                                  20   Facebook’s in-house counsel; and received hundreds if not thousands of case-related emails. Pak

                                  21   Decl. ¶¶ 13–15; Panner Decl. ¶¶ 5–6. According to Mr. Pak, “a large portion” of these case-related

                                  22   emails “were administrative, ministerial, or otherwise process-focused.” Pak Decl. ¶ 15. Some of

                                  23   the emails that Mr. Pak received were daily emails from Mark Hansen, a Kellogg Hansen partner

                                  24   who serves as lead counsel for Facebook in the litigation against the FTC and state Attorneys

                                  25   General. Panner Decl. ¶ 7. In Mr. Hansen’s daily emails, Mr. Hansen “shared his thinking on legal

                                  26   and trial strategy and forwarded documents and analysis from the client and counsel at other firms

                                  27   assisting Facebook on the investigations and potential litigation.” Id.

                                  28                                                       2
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 3 of 14




                                   1           On June 26, 2020, Mr. Pak left Kellogg Hansen. Pak Decl. ¶ 18. Mr. Pak did not take any

                                   2   case-related documents with him. Id.

                                   3           On June 29, 2020, Mr. Pak began working at Keller Lenkner. Id. ¶ 19. “On that day or

                                   4   shortly thereafter,” Mr. Pak spoke with Warren D. Postman, a partner at Keller Lenkner, about

                                   5   previous matters he had worked on for the purposes of performing a conflicts check. Id. On June

                                   6   30, 2020, Mr. Pak told Mr. Postman that Mr. Pak had worked on the Facebook matter, but Mr. Pak

                                   7   did not reveal the substance of his work on the matter. Id.; Postman Decl. ¶ 13. On July 1, 2021,

                                   8   Mr. Pak asked Kellogg Hansen for a list of clients he had represented. Pak Decl. ¶ 19. That same

                                   9   day, Mr. Pak received the list and forwarded it to Mr. Postman. Id.

                                  10           Mr. Pak states that, “[s]ome time after I began working at Keller Lenkner—I do not recall

                                  11   an exact date,” Mr. Postman told Mr. Pak that Keller Lenkner was evaluating a potential antitrust

                                  12   lawsuit against Facebook. Pak Decl. ¶ 20; Postman Decl. ¶ 15. Mr. Pak and Mr. Postman
Northern District of California
 United States District Court




                                  13   confirmed that Mr. Pak would not discuss Mr. Pak’s prior work for Facebook and would not

                                  14   discuss Keller Lenkner’s potential new case against Facebook with anyone at Keller Lenkner. Id.

                                  15           On November 11, 2020, a firm-wide email was sent from Keller Lenkner’s managing

                                  16   partner stating that Mr. Pak was screened from, and could not have any involvement in, Keller

                                  17   Lenkner’s potential antitrust case against Facebook. Id. ¶ 21; Postman Decl. ¶ 17. All attorneys

                                  18   were directed not to: speak to Mr. Pak about the potential case or any related issues, save any

                                  19   Facebook-related documents outside of the Facebook workspace on the document management

                                  20   system, or leave physical case materials in open or unlocked areas. Postman Decl. ¶ 17. On

                                  21   November 11, 2020, access to all documents related to Facebook was restricted to exclude Mr.

                                  22   Pak. Id. During an all-firm meeting conducted on December 4, 2020, all attorneys and staff were

                                  23   reminded of this screen and others in place. Id. All attorneys who join Keller Lenkner are

                                  24   informed of this screen and others in place. Id. The main Intranet page for Keller Lenkner

                                  25   attorneys lists this screen and others in place. Id.

                                  26           Mr. Pak has never worked on the instant case. Id. ¶ 22. Mr. Pak has never accessed Keller

                                  27   Lenkner’s internal files on the instant case. Id. Mr. Pak has never discussed the instant case with

                                  28                                                          3
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 4 of 14




                                   1   anyone at Keller Lenkner. Id.; Dravillas Decl. ¶ 2; Ethridge Decl. ¶ 2; Hanna Decl. ¶ 2; Heinz

                                   2   Decl. ¶ 2; Keller Decl. ¶ 2; Longtin Decl. ¶ 2; Postman Decl. ¶ 18; Whiting Decl. ¶ 2; Zweig Decl.

                                   3   ¶ 2. Although Mr. Pak spoke with Mr. Postman about the general nature of his prior work for

                                   4   Facebook for the purpose of Keller Lenkner’s conflicts analysis, Mr. Pak never discussed the

                                   5   substance of that work with anyone at Keller Lenkner. Id.

                                   6      B. Procedural History
                                   7          On December 3, 2020, Quinn Emanuel Urquhart & Sullivan (“Quinn Emanuel”) and

                                   8   Keller Lenkner filed the complaint in the instant case. ECF No. 1. Subsequently, 11 other cases

                                   9   were filed by consumers or advertisers against Facebook. The Court related and consolidated these

                                  10   cases. ECF Nos. 47, 50, 68, 85.

                                  11          On March 18, 2021, the Court held a hearing on motions for appointment as interim class

                                  12   counsel. ECF No. 77. That same day, the Court appointed Stephen A. Swedlow of Quinn Emanuel
Northern District of California
 United States District Court




                                  13   and Shana A. Scarlett of Hagens Berman Sobol Shapiro LLP as Interim Class Counsel for the

                                  14   consumer class and appointed Warren Postman of Keller Lenkner and Brian D. Clark of

                                  15   Lockridge Grindal Nauen P.L.L.P. to serve on Plaintiffs’ Executive Committee for the consumer

                                  16   class. ECF No. 73.

                                  17          On March 19, 2021, Keller Lenkner gave notice to Facebook regarding Mr. Pak’s prior

                                  18   representation of Facebook in the Facebook government antitrust investigations. Mehta Decl. Exh.

                                  19   B. Specifically, Keller Lenkner emailed Facebook’s counsel and described the screening

                                  20   procedure that was used with respect to Mr. Pak. Id.

                                  21          On April 22, 2021, Plaintiffs filed a Consolidated Consumer Complaint (“CC”) and a

                                  22   Consolidated Advertiser Complaint (“AC”). CC; AC. The CC alleges five causes of action: (1)

                                  23   monopolization of the Social Network Market in violation of § 2 of the Sherman Act; (2)

                                  24   attempted monopolization of the Social Network Market in violation of § 2 of the Sherman Act;

                                  25   (3) monopolization of the Social Medial Market in violation of § 2 of the Sherman Act; (4)

                                  26   attempted monopolization of the Social Media Market in violation of § 2 of the Sherman Act; and

                                  27   (5) unjust enrichment under California common law. CC ¶¶ 260–317. The AC alleges three causes

                                  28                                                   4
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 5 of 14




                                   1   of action: (1) monopolization of the Social Advertising Market in violation of § 2 of the Sherman

                                   2   Act; (2) attempted monopolization of the Social Advertising Market in violation of § 2 of the

                                   3   Sherman Act; and (3) restraint of trade in violation of § 1 of the Sherman Act. AC ¶¶ 547–69.

                                   4           On May 7, 2021, Facebook filed a motion to disqualify Keller Lenkner. ECF No. 93

                                   5   (“Mot.”). On May 21, 2021, Plaintiffs filed an opposition. ECF No. 98 (“Opp’n”). On May 28,

                                   6   2021, Facebook filed a reply. ECF No. 103 (“Reply”).

                                   7   II. LEGAL STANDARD
                                   8           Under Civil Local Rule 11–4(a)(1), all attorneys who practice in this Court must comply

                                   9   with the standards of professional conduct required of members of the State Bar of California.

                                  10   This Court, therefore, applies state law in determining matters of disqualification. See In re County

                                  11   of Los Angeles, 223 F.3d 990, 995 (9th Cir.2000) (“[W]e apply state law in determining matters of

                                  12   disqualification.”).
Northern District of California
 United States District Court




                                  13           “The right to disqualify counsel is a discretionary exercise of the trial court's inherent

                                  14   powers.” Certain Underwriters at Lloyd's London v. Argonaut Ins. Co., 264 F.Supp.2d 914, 918

                                  15   (N.D. Cal. 2003). “A trial court’s authority to disqualify an attorney derives from the power

                                  16   inherent in every court ‘[t]o control in the furtherance of justice, the conduct of its ministerial

                                  17   officers, and of all other persons in any manner connected with a judicial proceeding before it, in

                                  18   every manner pertaining thereto.’” Metro-Goldwyn-Mayer, Inc. v. Tracinda Corp., 36 Cal. App.

                                  19   4th 1832, 1837–38 (1995).

                                  20           Courts must subject motions for disqualification to “strict judicial scrutiny” because they

                                  21   present the threat of tactical abuse. Optyl Eyewear Fashion Int’l Corp. v. Style Cos., Ltd., 760 F.2d

                                  22   1045, 1050 (9th Cir. 1985). In deciding a motion for disqualification, a court should consider “a

                                  23   client’s right to chosen counsel, an attorney’s interest in representing a client, the financial burden

                                  24   on a client to replace disqualified counsel, and the possibility that tactical abuse underlies the

                                  25   disqualification motion.” People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys., Inc., 20 Cal.

                                  26   4th 1135, 1145 (1999). “Ultimately, disqualification motions involve a conflict between the

                                  27   clients’ right to counsel of their choice and the need to maintain ethical standards of professional

                                  28                                                      5
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 6 of 14




                                   1   responsibility.” Id. “The paramount concern must be to preserve public trust in the scrupulous

                                   2   administration of justice and the integrity of the bar.” Id. “Thus, while the ‘drastic measure’ of

                                   3   disqualification is ‘generally disfavored and should only be imposed when absolutely necessary,’

                                   4   ‘[t]he important right to counsel of one’s choice must yield to ethical consideration that affect the

                                   5   fundamental principles of our judicial process.’” Diva Limousine, Ltd., v. Uber Techs., Inc., 2019

                                   6   WL 144589, at *13 (N.D. Cal. Jan. 9, 2019) (internal citation omitted) (quotations omitted).

                                   7   III. DISCUSSION
                                   8           As both parties agree, two requirements must be met in order for the Court to disqualify

                                   9   counsel. See Mot. at 10, 20; Opp’n at 8–9. First, counsel must have violated the Rules of

                                  10   Professional Conduct. See, e.g., Neil v. Health Net, Inc., 100 Cal. App. 831, 850 (2002) (“Because

                                  11   there was no violation of [the relevant rule], disqualification . . . was not legally authorized.”).

                                  12   Second, the Court must conclude that it is appropriate to order disqualification. See Diva
Northern District of California
 United States District Court




                                  13   Limousine, Ltd., v. Uber Techs., Inc., 2019 WL 144589, at *13 (N.D. Cal. Jan. 9, 2019) (stating

                                  14   that the Court “must determine whether it is appropriate to order disqualification”). The Court

                                  15   addresses each requirement in turn.

                                  16       A. Keller Lenkner violated the California Rules of Professional Conduct.
                                  17           Facebook contends that Keller Lenkner violated the California Rules of Professional

                                  18   Conduct because Keller Lenkner hired and failed to timely screen Mr. Pak, who previously

                                  19   represented Facebook in the Facebook government investigations brought by the FTC and several

                                  20   state Attorneys General. Mot. at 3–4. As both parties agree, three Rules are of particular relevance

                                  21   to Facebook’s motion to disqualify: California Rules of Professional Conduct Rules 1.9(a),

                                  22   1.10(a), and 1.10(a)(2). Mot. at 11, 14; Opp’n at 9–11. The Court discusses in turn each Rule and

                                  23   its application to the instant case.

                                  24           First, California Rule of Professional Conduct 1.9(a) states that “[a] lawyer who has

                                  25   formerly represented a client in a matter shall not thereafter represent another person in the same

                                  26   or a substantially related matter in which that person's interests are materially adverse to the

                                  27   interests of the former client unless the former client gives informed written consent.” Cal. R.

                                  28                                                      6
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 7 of 14




                                   1   Prof’l Conduct 1.9(a).

                                   2           According to Facebook, Rule 1.9(a) prohibits Mr. Pak from representing Plaintiffs in the

                                   3   instant case because: (1) Mr. Pak formerly represented Facebook in the Facebook government

                                   4   investigations; (2) the Facebook government investigations are substantially related to the instant

                                   5   case; (3) Plaintiffs’ interests are materially adverse to Facebook’s; and (4) Facebook has not given

                                   6   informed written consent. Mot. at 11–14. In their opposition, Plaintiffs do not contest that the

                                   7   Facebook government investigations are substantially related to the instant case. To the contrary,

                                   8   Plaintiffs have acknowledged that the antitrust lawsuits that stemmed from the Facebook

                                   9   government investigations are related to the instant case. See ECF No. 78 at 35 (parties’ joint case

                                  10   management statement, stating that the antitrust lawsuits filed by the FTC and the states are

                                  11   related to the instant case). Furthermore, it is undisputed that Plaintiffs' interests are materially

                                  12   adverse to Facebook's. Moreover, it is undisputed that Facebook has not given informed written
Northern District of California
 United States District Court




                                  13   consent to Mr. Pak’s representation of Plaintiffs. Accordingly, the Court concludes that, under

                                  14   Rule 1.9, Mr. Pak is prohibited from representing Plaintiffs.

                                  15           Second, California Rule of Professional Conduct 1.10(a) states that "[w]hile lawyers are

                                  16   associated in a firm, none of them shall knowingly represent a client when any one of them

                                  17   practicing alone would be prohibited from doing so by [Rule] 1.9." Cal. R. Prof’l Conduct 1.10(a);

                                  18   see also SpeeDee Oil, 20 Cal. 4th at 1139 (“When a conflict of interest requires an attorney’s

                                  19   disqualification from a matter, the disqualification normally extends vicariously to the attorney’s

                                  20   entire law firm.”). Accordingly, Rule 1.10(a) imputes Mr. Pak’s conflict to Keller Lenkner, where

                                  21   Mr. Pak is employed.

                                  22           Thus, the parties’ dispute centers upon the third rule, California Rule of Professional

                                  23   Conduct 1.10(a)(2), which provides an exception to the prohibition on representation when:

                                  24                   The prohibition [on representation] is based upon rule 1.9(a) . . . and
                                                       arises out of the prohibited lawyer's association with a prior firm, and:
                                  25
                                                       (i) the prohibited lawyer did not substantially participate in the same
                                  26                   or a substantially related matter;
                                  27

                                  28                                                       7
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 8 of 14



                                                       (ii) the prohibited lawyer is timely screened from any participation in
                                   1                   the matter and is apportioned no part of the fee therefrom; and
                                   2                   (iii) written notice is promptly given to any affected former client to
                                                       enable the former client to ascertain compliance with the provisions
                                   3                   of this rule, which shall include a description of the screening
                                                       procedures employed; and an agreement by the firm to respond
                                   4                   promptly to any written inquiries or objections by the former client
                                                       about the screening procedures.
                                   5
                                       Cal. R. Prof’l Conduct 1.10(a)(2).
                                   6
                                               The parties dispute whether Keller Lenkner has satisfied the requirements of this Rule
                                   7
                                       1.10(a)(2) exception. Mot. at 14–20; Opp’n at 11–21. In other words, the parties dispute: (1)
                                   8
                                       whether Mr. Pak substantially participated in the Facebook government investigations; (2)
                                   9
                                       whether Mr. Pak was timely screened; and (3) whether Facebook received prompt notice. Below
                                  10
                                       the Court addresses each requirement in turn. Because the Court concludes that Keller Lenkner did
                                  11
                                       not satisfy any of the three requirements, the Court concludes that the Rule 1.10(a)(2) exception
                                  12
Northern District of California




                                       does not apply.
 United States District Court




                                  13
                                               1. Substantial Participation
                                  14
                                               The State Bar of California’s Executive Summary of Rule 1.10 states that screening is
                                  15
                                       permitted “only in limited situations,” when the lawyer did not substantially participate in the
                                  16
                                       matter at issue. State Bar of California, Executive Summary: Rule 1.10 Imputation of Conflicts of
                                  17
                                       Interest, available at http://www.calbar.ca.gov/Portals/0/documents/rules/Rule_1.10-
                                  18
                                       Exec_Summary-Redline.pdf. Permitting screening for a lawyer who did not substantially
                                  19
                                       participate in the matter at issue is intended to “provide flexibility for lawyers to move laterally
                                  20
                                       without creating a significant risk that a lawyer who has acquired sensitive confidential
                                  21
                                       information about the former clients is now in the opposing party’s law firm.” Id.
                                  22
                                               The Comments to Rule 1.10(a)(2) identify four factors that should be considered in
                                  23
                                       determining whether a prohibited lawyer's previous participation was substantial: “[1] the lawyer's
                                  24
                                       level of responsibility in the prior matter, [2] the duration of the lawyer's participation, [3] the
                                  25
                                       extent to which the lawyer advised or had personal contact with the former client, and [4] the
                                  26
                                       extent to which the lawyer was exposed to confidential information of the former client likely to
                                  27

                                  28                                                       8
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                         Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 9 of 14




                                   1   be material in the current matter.” Id. The Court addresses each factor in turn.

                                   2          The Court concludes that the first factor (Mr. Pak’s level of responsibility) weighs against

                                   3   a finding of substantial participation because Mr. Pak was a fourth-year associate who was

                                   4   primarily assisting Mr. Panner, a partner. Pak Decl. ¶ 12; Panner Decl. ¶ 4.

                                   5          The Court finds that the second factor (the duration of Mr. Pak’s participation) weighs

                                   6   heavily in favor of a finding of substantial participation because Mr. Pak worked on the Facebook

                                   7   government investigations for six months. Panner Decl. ¶ 8. Mr. Pak billed over 800 hours, or

                                   8   three-quarters of the time he billed during that period, to the Facebook government investigations.

                                   9   Id.

                                  10          The Court concludes that the third factor (the extent to which Mr. Pak advised or had

                                  11   personal contact with Facebook) weighs slightly against a finding of substantial participation

                                  12   because Mr. Pak did not advise Facebook, although Mr. Pak did have regular phone calls with
Northern District of California
 United States District Court




                                  13   Facebook’s in-house counsel. Pak Decl. ¶¶ 13–15; Panner Decl. ¶¶ 5–6.

                                  14          The Court concludes that the fourth factor (the extent to which Mr. Pak was exposed to

                                  15   confidential information of Facebook likely to be material in the current matter) weighs in favor of

                                  16   a finding of substantial participation because Mr. Pak was exposed to confidential information as

                                  17   part of Mr. Pak’s work. Mr. Pak’s work involved reviewing and drafting legal memoranda;

                                  18   assisting with a witness interview; helping Facebook respond to an FTC civil investigative

                                  19   demand; working with consulting and potential testifying experts for Facebook; reviewing

                                  20   Facebook’s documents; attending team meetings; participating in several calls per week, including

                                  21   with Facebook’s in-house counsel; and receiving hundreds if not thousands of case-related emails.

                                  22   Although Mr. Pak states that “a large portion” of these emails “were administrative, ministerial, or

                                  23   otherwise process-focused,” some of these emails were substantive. Pak Decl. ¶ 15. For instance,

                                  24   Mr. Pak received daily emails from Mr. Hansen, Facebook’s lead counsel in the government cases,

                                  25   where Mr. Hansen “shared his thinking on legal and trial strategy.” Panner Decl. ¶ 7. Moreover,

                                  26   the confidential information to which Mr. Pak was exposed is likely to be material in the instant

                                  27   case because, as Plaintiffs concede, the instant case is related to the government litigation. See

                                  28                                                     9
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                        Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 10 of 14




                                   1   ECF No. 78 at 35.

                                   2          In sum, the Court concludes that the duration of Mr. Pak’s participation weighs heavily in

                                   3   favor of a finding of substantial participation; the extent to which Mr. Pak was exposed to

                                   4   confidential information of Facebook likely to be material in the current matter weighs in favor of

                                   5   a finding of substantial participation; Mr. Pak’s level of responsibility weighs against a finding of

                                   6   substantial participation; and the extent to which Mr. Pak advised or had personal contact with

                                   7   Facebook weighs slightly against a finding of substantial participation.

                                   8          Weighing these factors, the Court concludes that Mr. Pak substantially participated in the

                                   9   Facebook government investigations. Although Mr. Pak did not have a high level of responsibility

                                  10   in the Facebook government investigations, Mr. Pak worked for six months and billed over 800

                                  11   hours on the Facebook government investigations. Panner Decl. ¶ 8. During this time, Mr. Pak

                                  12   reviewed and drafted legal memoranda, assisted with a witness interview; helped Facebook
Northern District of California
 United States District Court




                                  13   respond to an FTC civil investigative demand; worked with consulting and potential testifying

                                  14   experts for Facebook; reviewed Facebook’s documents; attended team meetings; participated in

                                  15   several calls per week, including with Facebook’s in-house counsel; and received hundreds if not

                                  16   thousands of case-related emails. Pak Decl. ¶¶ 13–15; Panner Decl. ¶¶ 5–6. According to Mr. Pak,

                                  17   “a large portion” of these emails “were administrative, ministerial, or otherwise process-focused,”

                                  18   but some of these emails were substantive, including daily emails from Facebook’s lead counsel in

                                  19   the government cases, Mr. Hansen. Pak Decl. ¶ 15; Panner Decl. ¶ 7. Thus, Mr. Pak’s work

                                  20   exposed him to Facebook’s confidential information that is likely to be relevant in the instant case.

                                  21   Pak Decl. ¶¶ 13–15; Panner Decl. ¶¶ 5–6. Thus, Mr. Pak substantially participated in the Facebook

                                  22   government investigations.

                                  23          Because Mr. Pak substantially participated in the Facebook government investigations, the

                                  24   Rule 1.10(a)(2) exception does not apply. However, the Court proceeds to discuss the other

                                  25   requirements of Rule 1.10(a)(2), which provide independent grounds for the Court’s conclusion

                                  26   that the Rule 1.10(a)(2) exception does not apply.

                                  27          2. Timely Screening
                                  28                                                    10
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                        Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 11 of 14




                                   1          Moreover, even assuming that Mr. Pak did not substantially participate in the Facebook

                                   2   government investigations, Keller Lenkner did not timely screen Mr. Pak from the instant case.

                                   3   “[A] firm must impose screening measures when the conflict first arises.” Kirk v. First Am. Title

                                   4   Ins. Co., 183 Cal. App. 4th 776, 810 (2010). Specifically, “screening should be implemented

                                   5   before undertaking the challenged representation or hiring the tainted individual.” In re Complex

                                   6   Asbestos Litig., 232 Cal. App. 3d 732, 745 (1991). “Screening must take place at the outset to

                                   7   prevent any confidences from being shared.” Id.

                                   8          In the instant case, Mr. Pak reported his involvement in the Facebook government

                                   9   investigations to Mr. Postman on June 30, 2020, one day after he started work at Keller Lenkner.

                                  10   Postman Decl. ¶ 13. Mr. Pak states in his declaration that “[s]ome time after [he] began working at

                                  11   Keller Lenkner,” Mr. Postman informed Mr. Pak that Keller Lenkner was evaluating a potential

                                  12   case against Facebook and told Mr. Pak not to discuss Mr. Pak’s prior work or the potential case.
Northern District of California
 United States District Court




                                  13   Pak Decl. ¶ 20; Postman Decl. ¶ 15. However, a formal screen was not imposed until November

                                  14   11, 2020, over four months after Mr. Pak arrived at the firm and reported that he had worked on

                                  15   the Facebook antitrust investigations, and only three weeks before the Klein complaint was filed.

                                  16   Postman Decl. ¶ 17.

                                  17          Plaintiffs contend that on June 30, 2020, there was nothing to screen Mr. Pak from because

                                  18   Keller Lenkner did not represent a client adverse to Facebook. Opp’n at 17. However, the record

                                  19   reflects that Keller Lenkner began work on an antitrust case against Facebook far earlier than

                                  20   November 11, 2020, when a formal screen was imposed. In their March 3, 2021 application for

                                  21   appointment as interim co-lead counsel for the user class, Quinn Emanuel and Keller Lenkner

                                  22   stated that “Quinn Emanuel and Keller Lenkner developed the User Class’s claims after

                                  23   conducting an exhaustive factual and legal investigation which first began in 2019.” ECF No. 62

                                  24   at 3. Similarly, Quinn Emanuel and Keller Lenkner’s March 10, 2021 response to a competing

                                  25   application for appointment as interim co-lead user class counsel, ECF No. 62, stated that their

                                  26   application “detailed their multi-year investigation in this case.” ECF No. 62 at 1. In the March 18,

                                  27   2021 hearing on motions for appointment as interim class counsel, Mr. Postman stated that “Keller

                                  28                                                     11
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                        Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 12 of 14




                                   1   Lenkner worked to develop this case independently from Quinn Emanuel.” Tr. of Mar. 18, 2021

                                   2   Hearing, ECF No. 77 at 47:19–20. Mr. Postman further stated: “We’ve spent months and years

                                   3   thinking not about the high level that an antitrust case could exist against Facebook, but the real

                                   4   nitty gritty. I’ve spent many late nights working on the complaint, the memos and before the

                                   5   cases.” Id. at 48:7–8. During the March 18, 2021 hearing, Mr. Swedlow of Quinn Emanuel stated

                                   6   that “Quinn Emanuel and Keller Lenker had put in a significant amount of time and money for

                                   7   two-plus years.” Id. at 52:22–23. Based on these representations, the Court is not persuaded that

                                   8   Keller Lenkner had not begun work on the instant case before November 11, 2020.

                                   9          Plaintiffs contend that Keller Lenkner needed to employ a screen only when the

                                  10   representation commenced in the instant case. However, California courts have stated that

                                  11   “screening should be implemented before undertaking the challenged representation or hiring the

                                  12   tainted individual. . . to prevent any confidences from being shared.” In re Complex Asbestos
Northern District of California
 United States District Court




                                  13   Litig., 232 Cal. App. 3d at 745; see also Export-Import Bank of Korea v. ASI Corp., 2019 WL

                                  14   8200603, at *11 (C.D. Cal. Jan. 16, 2019) (“Courts routinely disqualify counsel for failing to

                                  15   implement ethical screens before representing a prospective client.”). Accordingly, the Court

                                  16   concludes that Keller Lenkner needed to impose a screen when the conflict first arose. Thus, the

                                  17   Court concludes that Keller Lenkner failed to timely screen Mr. Pak.

                                  18          3. Prompt Notice
                                  19          Finally, Keller Lenker did not provide prompt notice to Facebook. Rule 1.10(a)(2) does not

                                  20   impose a concrete timing requirement, but rather is designed “to enable the former client to

                                  21   ascertain compliance” with the provisions of Rule 1.10, and to “inquir[e] or object[]” to the

                                  22   screening procedures being used. Cal. R. Prof’l Conduct 1.10(a)(2)(iii). In the instant case, Keller

                                  23   Lenkner gave notice to Facebook on March 19, 2021, the day after Facebook (and not Keller

                                  24   Lenkner) raised the conflict issue at the March 18, 2021 hearing on motions for appointment of

                                  25   interim class counsel and more than three months after filing the initial complaint in the instant

                                  26   case. Mehta Decl. Exh. B. Moreover, Keller Lenkner does not provide a reason why it could not

                                  27   have provided notice to Facebook sooner, such as at the time that the instant case was filed.

                                  28                                                    12
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                        Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 13 of 14




                                   1   Accordingly, the Court concludes that Keller Lenkner’s notice was not prompt.

                                   2          Because the Court concludes that Keller Lenkner did not satisfy any of the three

                                   3   requirements of Rule 1.10(a)(2), the Court concludes that the Rule 1.10(a)(2) exception does not

                                   4   apply. Accordingly, Keller Lenkner violated the California Rules of Professional Conduct.

                                   5      B. Disqualification of Keller Lenkner is appropriate.
                                   6          For the Court to order disqualification, Facebook must not show not only a violation of the

                                   7   California Rules of Professional Conduct, but also that disqualification is an appropriate remedy.

                                   8   Disqualification is “generally disfavored and should only be imposed when absolutely necessary.”

                                   9   Concat LP v. Unilever, PLC, 350 F. Supp. 2d 796, 814 (N.D. Cal. 2004). However, “[t]he

                                  10   paramount concern must be to preserve public trust in the scrupulous administration of justice and

                                  11   the integrity of the bar.” SpeeDee Oil, 20 Cal. 4th at 1145. Accordingly, “[t]he important right to

                                  12   counsel of one’s choice must yield to ethical considerations that affect the fundamental principles
Northern District of California
 United States District Court




                                  13   of our judicial process.” Id.

                                  14           “Generally, when there is a substantial relationship between the two representations,

                                  15   courts disqualify counsel from representing the second client.” Diva Limousine, Ltd., v. Uber

                                  16   Techs., Inc., 2019 WL 144589, at *13 (N.D. Cal. Jan. 9, 2019); see also Epikhin v. Game Insight

                                  17   N. Am., 2015 WL 2229225, at *3 (N.D. Cal. May 12, 2015) (“When a substantial relationship

                                  18   between the two representations is established, the attorney is automatically disqualified from

                                  19   representing the second client.”) (quoting City & County of San Francisco v. Cobra Solutions,

                                  20   Inc., 38 Cal. 4th 839, 847 (2006)).

                                  21          In the instant case, the Court concludes that disqualification is appropriate. As explained

                                  22   above, Mr. Pak billed over 800 hours on the Facebook government investigations. Panner Decl. ¶

                                  23   8. During that time, Mr. Pak was exposed to Facebook’s confidential information because Mr. Pak

                                  24   reviewed and drafted legal memoranda, assisted with a witness interview; helped Facebook

                                  25   respond to an FTC civil investigative demand; worked with consulting and potential testifying

                                  26   experts for Facebook; reviewed Facebook’s documents; attended team meetings; participated in

                                  27   several calls per week, including with Facebook’s in-house counsel; and received hundreds if not

                                  28                                                    13
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
                                        Case 5:20-cv-08570-LHK Document 127 Filed 07/20/21 Page 14 of 14




                                   1   thousands of case-related emails. Pak Decl. ¶¶ 13–15; Panner Decl. ¶¶ 5–6. Although Mr. Pak

                                   2   states that “a large portion” of these emails “were administrative, ministerial, or otherwise

                                   3   process-focused,” Pak Decl. ¶ 15, some were substantive. For instance, Mr. Pak received daily

                                   4   emails from Mr. Hansen, Facebook’s lead counsel in the government cases, where Mr. Hansen

                                   5   “shared his thinking on legal and trial strategy.” Panner Decl. ¶ 7. Moreover, the close relationship

                                   6   between the Facebook government litigation and the instant case means that the confidential

                                   7   information to which Mr. Pak was exposed is likely to be relevant in the instant case. Furthermore,

                                   8   as explained above, Keller Lenkner neither timely screened Mr. Pak nor provided prompt notice to

                                   9   Facebook. See Sections III(A)(2)–(3), supra. Finally, the Court notes that Plaintiffs are unlikely to

                                  10   be significantly prejudiced because Keller Lenkner is one of four law firms representing

                                  11   consumers in the instant case. See ECF No. 78 (appointing four law firms to represent consumers).

                                  12   Accordingly, the Court concludes that disqualification of Keller Lenkner is appropriate in the
Northern District of California
 United States District Court




                                  13   instant case.

                                  14   IV. CONCLUSION
                                  15          For the foregoing reasons, the Court GRANTS Facebook’s motion to disqualify Keller

                                  16   Lenkner LLC.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: July 20, 2021

                                  20                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    14
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO DISQUALIFY
